                Case 8:19-bk-10111-MGW                   Doc 271           Filed 02/02/21   Page 1 of 2

[Doddos] [District Order Denying, Disapproving, Overruling, or Striking]




                                            ORDERED.
Dated: February 2, 2021




                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION
                                             www.flmb.uscourts.gov



In re:                                                                           Case No.
                                                                                 8:19−bk−10111−MGW
                                                                                 Chapter 11

Summit View, LLC




________Debtor*________/



                                ORDER OVERRULING OBJECTION TO CLAIM

    THIS CASE came on for consideration, without hearing, of the Objection to Claim 7 of Keene Services,
Inc. filed by the Debtor , Doc. # 270 . After review, the Court determines that the objection is deficient as
follows:

         Service upon the claimant is not indicated or the claimant was not served in the manner
         required by the Federal Rules of Bankruptcy Procedure or Local Rules. Fed. R. Bankr. P.
         3007(a), and Local Rule 3007−1(b).




         .

   Accordingly it is

   ORDERED:
               Case 8:19-bk-10111-MGW               Doc 271       Filed 02/02/21      Page 2 of 2

        The objection is overruled to allow movant to file an amended objection.




The Clerk's Office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
